DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations drawn to “defining at least one configuration information element of the data area, the at least one configuration information element based on the at least one datum” renders the claim indefinite since it is not clear what configuration information element the claim refers to nor how it is being defined. The addition of limitations which claim that the configuration information element is based on the at least one datum does not remedy the 112 rejection. It is still not clear what the configuration information element refers to and additionally, it is not understood what applicant intends to claim by defining it as being “based on the at least one datum.  Clarification is required for further examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varma [20150227414].
Claim 1, Varma discloses a method for configuring a memory unit of a computing unit, the method comprising: creating, during a program operation of the computing unit, a memory area shared among a plurality of processes [par. 0182 wherein the memory is divided into granules which are assigned to objects and as such, the entire memory is shared by multiple objects] and configuring the memory area in the memory unit such that a memory area address is assigned to the memory area [par. 0075-0078; configuring, in the memory area, a data area to store at least one datum, at least one configuration information element of the data area being defined [par. 102]; and updating a revision number that characterizes a current configuration of the memory area [par. 087; par. 0107 wherein the address location, representing a revision number, is updated upon moving the data and as such characterizes the current configuration after the data movement].
Claim 2, Varma discloses the method according to claim 1 further comprising: accessing the data area using of an access request that contains the memory area address and the at least one configuration information element [par. 0063, 0070, 0099]
Claim 3, Varma discloses the method according to claim 1, wherein the at least one configuration information element of the data area is at least one of (i) a name of the at least one datum stored in the data area, (ii) an address of the at least one datum stored in the data area, (iii) a size of the at least one datum stored in the data area, and (iv) a type of at least one datum stored in the data area [par. 102].
Claim 11 is rejected using the same rationale as Claim 1. 
 Claim 12, Varma discloses the method according to claim 1, wherein the method is performed by a computing unit that executes a computer program [memory and access management system, Abstract].
Claim 13, Varma discloses the method according to claim 12, wherein the computer program is stored on a non- transitory machine-readable storage medium [Fig. 13, elements 1004 and 1024].
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues that the claim amendments overcome the 112 rejection of the claims.  The Examiner disagrees.  The claims as amended remain indefinite. Limitations drawn to “defining at least one configuration information element of the data area, the at least one configuration information element based on the at least one datum” renders the claim indefinite since it is not clear what configuration information element the claim refers to nor how it is being defined. The addition of limitations which claim that the configuration information element is based on the at least one datum does not remedy the 112 rejection. It is still not clear what the configuration information element refers to and additionally, it is not understood what applicant intends to claim by defining it as being “based on the at least one datum.  Clarification is required for further examination.
Applicant argues that Varma does not teach a memory area shared among a plurality of processes.  The Examiner disagrees.  Varma teaches a memory is divided into granules which are assigned to objects and as such, the entire memory is shared by multiple objects one granule at a time [par. 0182].
Applicant argues that Varma does not teach updating a revision number as claimed.  The Examiner disagrees.  Varma discloses [par. 0107] a method comprising a step wherein the address location, representing a revision number, is updated upon moving the data and as such characterizes the current configuration after the data movement.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MIDYS ROJAS/Primary Examiner, Art Unit 2133